Citation Nr: 0736357	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04 02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
post-traumatic stress disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for cataracts. 

3.  Entitlement to service connection for glaucoma of the 
right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to July 1974 
and from September 1982 to September 1994 with additional 
service in the North Carolina National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for post-traumatic stress disorder (PTSD) 
and that denied service connection for cataracts and for 
glaucoma of the right eye. 

The issues of service connection for post-traumatic stress 
disorder, cataracts, and glaucoma of the right eye are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In February 1999, the RO denied service connection for 
PTSD because there was insufficient evidence to verify the 
occurrence of a traumatic event in service in 1971.  The 
veteran did not file a timely substantive appeal, and the 
decision became final.

2.  Evidence received since February 1999 is new and material 
because it has not been previously considered by VA 
adjudicators and because it is relevant to the occurrence of 
an event in service that was not established in the earlier 
disallowance of the claim.  Standing alone, the evidence 
raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2002, which for 
the first time informed the veteran of the information and 
evidence required to substantiate the claims and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letter did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, he was 
advised of the types of evidence that could substantiate his 
claims and to ensure that VA receive any evidence that would 
support the claims.  Logically, this would include any 
evidence in his possession.  It is noted that the veteran 
indicated to VA 


in a statement dated in September 2002 that he had no 
additional evidence to submit.  

In the August 2002 correspondence, the RO did not provide the 
correct standard for material evidence necessary to reopen 
the claim for service connection after August 2001.  
38 C.F.R. § 3.156 (2002).  Further, VA must notify a claimant 
of the specific evidence and information that is necessary to 
reopen a previously denied claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, the RO's 
correspondence did not satisfy these requirements.  However, 
the Board concludes that these errors are harmless as the 
Board will find that new and material evidence has been 
submitted to reopen the claim. 

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
other defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as a hull technician and gas turbine 
mechanic aboard U.S. Navy vessels and in equipment repair 
facilities ashore.  The veteran contends that he has post-
traumatic stress disorder as a result of several traumatic 
events in service.  In a February 1997 letter, the veteran 
stated that an allied warship fired on his ship while 
anchored in a harbor in the Republic of Vietnam in June or 
July 1971.  He stated that he was assigned to stand watch in 
small, enclosed, and sometimes hot engineering spaces on 
several occasions.  He also stated that he had a traumatic 
reaction during self defense and weapons training while 
attending a physical security school at an Air Force Base in 
Texas.  He contends that he underwent psychiatric treatment 
following the training events at the base hospital in January 
and February 1989.  

In February 1999, the RO denied service connection for PTSD.  
The RO obtained deck logs from the veteran's ship that showed 
the vessel was anchored in Vietnam in the vicinity of allied 
warships in June and July 1971.  However, the deck logs did 
not note any friendly- or hostile-fire incidents.  The RO 
concluded that the occurrence of this stressor was not 
verified and did not comment on the other alleged stressors.  
The veteran did not file a timely substantive appeal, and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one where the claim to reopen is filed 
on or after August 29, 2001, new evidence is existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the "new and 
material evidence" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In June 2002, the RO received the veteran's petition to 
reopen the final disallowed claim for service connection for 
PTSD.  The veteran submitted two statements from sailors who 
had been stationed with him aboard the vessel in Vietnam in 
1971.  One sailor stated that he remembered a night when he 
was called to general quarters because the vessel was taking 
fire; however, he did not see where the fire was coming from, 
did not comment on any injuries or damage, and did not 
indicate whether he was with the veteran.  The other sailor 
stated that during an evening movie on deck, he heard some 
noise.  He stated that the movie was cancelled because an 
allied ship was shooting at them or at something in the 
water.  He also did not mention injuries, damage, or being 
with the veteran.  Neither could recall the date of the 
incident.  

The RO obtained VA mental health outpatient clinic records of 
the veteran's treatment for PTSD and major depression in 
February 2000, March 2000, and June 2002.  Two of the three 
reports mentioned family issues as a source of stress; none 
referred to any events in service.  

The Board concludes that the evidence received since February 
1999 is new because it was not previously considered by VA 
adjudicators.   The Board concludes that the letters from the 
fellow sailors are material because they are relevant to the 
occurrence of an incident in service that was not established 
in the earlier disallowance of the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that new and material evidence 
has been received and, to this extent only, grants the 
petition to reopen the claim.  



ORDER

As new and material evidence has been received, and to this 
extent only, the claim for service connection for PTD is 
reopened.


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for PTSD, cataracts, and 
glaucoma is necessary. 

Service medical records from the veteran's first period of 
active service from 1970 to 1974 showed no symptoms, 
diagnoses, or treatment for any psychiatric disorder.  In a 
July 1974 discharge physical examination, the veteran 
reported a history of "nervous trouble."  The examiner 
noted that his symptoms were mild and made no further comment 
or diagnosis of a chronic disorder or psychiatric 
abnormality.  In April 1982 and April 1986 Navy reenlistment 
physical examinations, the examiners and the veteran noted no 
history of treatment for any psychiatric conditions and the 
examiners noted no psychiatric abnormalities.  

In February 1989, the veteran underwent a psychological 
evaluation at an Air Force medical facility.  In a summary 
report, an examiner diagnosed an occupational reaction and 
adjustment disorder, but no clinical comments are of record.   
Physical examinations in February 1992 and April 1992 showed 
no psychiatric abnormalities or history or nervous trouble.  
There is no discharge physical examination from 1994 in the 
file.  

In a November 1996 VA screening examination for possible 
exposure to herbicides.  A VA physician noted that the 
veteran was anxious and restless with bitten nails and 
sweating palms.  He noted the veteran's reports of 
irritability for the previous six months and difficulty 
sleeping.  The physician made no reference to any events 
during either period of service and diagnosed mild post-
traumatic stress disorder.  

Outpatient VA mental health treatment records in February 
2000, March 2000 and June 2002 from the VA Medical Center in 
Biloxi, Mississippi, contained only brief evaluations of the 
status of the veteran's on-going psychiatric medication.  
However, in June 2002, the veteran stated that he had 
received treatment for PTSD at a VA outpatient clinic in 
Pensacola, Florida.  No records of this treatment are in the 
claims file.  

Clinical records of psychiatric treatment at an Air Force 
facility in February 1989, if available, and from VA 
facilities in Pensacola and Biloxi since 2000 are necessary 
to decide the claim.  Because the mental health examination 
clinical comments are brief and do not address any events in 
service, a comprehensive examination including a medical 
review of the claims file is also necessary to decide the 
claim. 

The veteran contends that his cataracts and right eye 
glaucoma are related to his duties as a welder when he was 
exposed to bright light and particles from metal grinding. 

In May 1974, a military eye examiner noted that the veteran 
reported difficulty and felt some eye soreness and discomfort 
in glare.  The examiner noted no history of eye disease or 
injury.  However, he noted that an opthalmoscopy showed a 
cortical cataract in the right eye.  He prescribed corrective 
lenses for reading.  In July 1974 discharge physical 
examination, the examiner noted no eye abnormalities or 
distance vision deficits; however, there was no indication 
that an opthalmoscopy was performed at that time. 

Service medical records from 1982 to 1994 are silent for any 
symptoms, diagnoses, or treatment for any eye injuries or 
disorders.  In an April 1982 reenlistment examination, the 
veteran and the examiner noted no history of eye injury and 
the examiner noted no eye abnormality or disease.  An absence 
of history of eye disease or injury was also noted in an 
April 1992 examination, prior to the veteran's assignment to 
limited duty for a back disorder.  

In September 2002, a VA ophthalmologist examined the veteran 
and diagnosed bilateral cataracts and suspected glaucoma but 
made no comment on the etiology of the disorders.  

Because there is medical evidence of current eye disorders 
and one examination in service that showed the presence of a 
cortical cataract, a medical examination and opinion is 
necessary to determine if there is relationship between the 
disorder noted in service and the veteran's current eye 
diseases.  38 C.F.R. § 3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the identity 
of VA or private medical facilities and 
dates of examination or treatment for any 
mental health disorder from July 1974 to 
September 1982 and from September 1994 to 
the present.  If any non-military 
psychiatric assessment or treatment was 
provided during the veteran's periods of 
active duty, he should also specify those 
facilities and dates of treatment.  
Request treatment records from these 
facilities and associate them with the 
claims file. 

2.  Request records of psychiatric 
treatment of the veteran from the Wolford 
Hall Medical Center, Lackland Air Force 
Base, Texas, dated in January and 
February 1989.  Associate any records 
received with
The claims file.  

3.  Schedule the veteran for an 
examination of his mental health status 
including PTSD by an appropriately 
qualified VA examiner.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health disorders, if 
any, and an opinion whether any 
disability 

found is at least as likely as not (50 
percent or greater possibility) related 
to traumatic events in service or any 
other aspect of service. 

4.  Schedule the veteran for an 
examination of his eyes by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's eye disease and an 
opinion whether any disease or disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to the cortical cataract of the right eye 
noted in March 1974, or to exposure to 
bright light and metal particles from 
welding in service, or any other aspect 
of service. 

5.  Then, readjudicate the claim for 
service connection for PTSD, cataracts, 
and glaucoma of the right eye.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


